DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.  
It is argued by the applicant that the " plurality of vibrating molecular charges " in the context of the invention is described throughout the Specification, for example, as: (19) According to various implementations of the invention, a vibrating molecular charge in a vicinity of a wire 140 (illustrated as a conductor with an inherent resistance) induces a fluctuating current in wire 140; and that current is rectified by MOSFET 130 to produce a DC voltage across output 120. In application, multiple vibrating molecular charges in vicinity of wire 140 induce fluctuating currents in wire 140; and those currents are collectively rectified by MOSFET 130 to produce an aggregate DC voltage across output 120 (i.e.,  Specification, ¶ (19). Applicant submits that this description provides sufficient description of the invention recited in claim 19 such that illustration of "plurality of vibrating molecular charges" is not necessary for one of ordinary skill to understand the invention. Applicant requests that the Examiner reconsider and withdraw this objection to claim 19.”
The examiner is not persuaded because the drawing of the "plurality of vibrating molecular charges" is necessary to understand the vibrating molecular charge in a vicinity of a wire 140 (illustrated as a conductor with an inherent resistance) induces a fluctuating current in wire 140; and that current is rectified by MOSFET 130 to produce a DC voltage across output 120. In application, multiple vibrating molecular charges in vicinity of wire 140 induce fluctuating currents in wire 140; and those currents are collectively rectified by MOSFET 130 to produce an aggregate DC voltage across output 120. 

It is argued by the applicant that in the Office Action, he Examiner alleges that vibrating can be "(1) free vibration, (2) Force vibration, or (3) damped vibration." Office Action, p. 3. None of these alleged forms of vibration are mentioned in Applicant's specification. The Examiner has merely created "red herrings" that are not relevant to the examination of the claims. Maxwell's equations govern the relationship between electrical and magnetic fields in the presence of a moving (e.g., vibrating) electrical charge. The types of vibrations articulated by the Examiner play no role in these equations or to the claimed invention. As such, illustration of any type of vibration in the Drawings is not relevant and therefore, completely unnecessary to understanding the invention. The Examiner further alleges that illustration is necessary "to understand how the field effect transistors is in configured for each of the three types of vibration." Office Action, p. 3. Again, the types of vibration are not relevant to application of Maxwell's equations or to the claimed and their illustration is unnecessary to understanding the invention.
The examiner is not persuaded because the drawing of the "plurality of vibrating molecular charges" is necessary to understand the vibrating molecular charge in a vicinity of a wire 140 (illustrated as a conductor with an inherent resistance) induces a fluctuating current in wire 140; and that current is rectified by MOSFET 130 to produce a DC voltage across output 120. In application, multiple vibrating molecular charges in vicinity of wire 140 induce fluctuating currents in wire 140; and those currents are collectively rectified by MOSFET 130 to produce an aggregate DC voltage across output 120. 

It is argued by the applicant that the Examiner makes the bald assertion, without any support, that the claims "defy law of physic [sic]". Office Action, p. 4. The Examiner is requested to explain which law of physics is being defied and how such law is being defied. The Examiner is also invited to point to Applicant's use of the term "inert" in the claims or Specification to support his rejection. Absent a proper basis and justification for this rejection, the rejection is improper and must be withdrawn.
The examiner is not persuade because the applicant needs to explain what physic law that the applicant is using to obtain the "plurality of vibrating molecular charges". Is the applicant claiming a Perpetual motion which is the motion of bodies that continues forever in an unperturbed system? In this case, the plurality of vibrating molecular charges is the applicant perpetual motion. As such the drawing to necessary to ensure the source of the plurality of vibrating molecular charges. The applicant just need to explain what physic law to support the claimed invention.
It is argued by the applicant that the Examiner has rejected claims 19-28 under 35 USC § 112(b) as allegedly failing to particularly point out and distinctly claim that which Applicant regards as the invention. First, the Examiner alleges that the language "less than 200nm" is unclear and indefinite because the range has no upper and lower limit. This is absolutely nonsensical. The upper limit is 200nm and the lower limit is an implied Onm. The range is absolutely clear and definite. The Examiner's remarks about 1 Angstrom feature sizes is not relevant to any proper indefinite rejection. This rejection is improper and must be withdrawn.

It is argued by the applicant that the Examiner alleges that "voltages or currents induced by a plurality of molecular charges" is unclear and indefinite as to what produces "a plurality of vibrating molecular charges." The Examiner fails to acknowledge the simple fact that the world is comprised of molecules, each and every one of which has some number of positive charges (e.g., protons) and some number of negative charges (e.g., electrons) and further, that these charges, both positive and negative, are in a constant state of vibratory motion. This rejection is without merit and must be withdrawn.
The examiner is not persuaded because the applicant need to produce information and drawing to show the simple fact that the world is comprised of molecules, each and every one of which has some number of positive charges (e.g., protons) and some number of negative charges (e.g., electrons) and further, that these charges, both positive and negative, are in a constant state of vibratory motion and how the applicant is extracting the natural occurrence to produce voltages or currents as claimed.
Note that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
It is argued by the applicant that the Examiner again rejects the claims as being indefinite with reference to an "inert" MOSFET. The Examiner is invited to point to Applicant's use of the term "inert" in the claims or Specification before Applicant addresses this rejection.
The examiner is not persuaded because the claimed invention is inert which is having no inherent power of action and/or motion. The claimed invention does not suggest any power source to produces the "voltages or currents induced by a plurality of molecular charges". 

In response, then the applicant needs to produce specification, no new matter, to support the applicant’s argument. Note the arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

It is argued by the applicant that the Examiner acknowledges that Woytowitz fails to describe "each [of the field effect transistors] having a feature size less than 200 nanometers" as recited in claim 19. The Examiner alleges that Yamazaki describes this feature as [0085] A plasma nitridation technique may alternatively used to dope the oxide film with nitrogen. At this time, separate gate oxide films having different thicknesses, e.g., 2 nm and 5 nm may be formed to provide separate MOSFETs having different applied voltages and threshold voltages in the substrate plane. Yamazaki, ¶ [0085]. This portion of Yamazaki merely describes a "gate oxide film" as having different thicknesses. This "gate oxide film thickness" described by Yamazaki is not a "feature size," and one of ordinary skill in the would not regard such "gate oxide film thickness" as the "feature size" recited in claim 19. Because neither Woytowitz nor Yamazaki describes that "each [of the field effect transistors has] a feature size less than 200 nanometers, the combination of Woytowitz and Yamazaki fails to teach or suggest at least this feature of claim 19. Accordingly, the Examiner has failed to set forth a prima facie case of obviousness for claim 19; hence, the rejection of claim 19 is improper and must be withdrawn. 

The examiner is not persuaded and multiple references were provided as evidence. The applicant is arguing according to the applicant idea of what the applicant means according to the applicant. The examiner mean of the term is that of one of ordinary skill in the art. References were provided. However, the examiner rejection stand as evidence from the reference provided.
 
Drawings Objections
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 19, “a plurality of vibrating molecular charges” must be shown or the feature(s) canceled from the claim(s) because vibrating can be of (1) free vibration, (2) Force vibration, or (3) damped vibration. In addition, the drawing must show “configured to capture voltages or currents induced by a plurality of vibrating molecular charges and to rectify such voltages or currents to produce an output voltage” in order to understand how the field effect transistors is in configured for each of the three type of vibration.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Claim 19 reciting “a plurality of field effect transistors, each having a feature size less than 200 nanometers” lacks enablement for feature sizes of 5nm or less. The applicant disclosure is not sufficient to inform those skilled in the relevant art how to both make and use the claimed invention for feature sizes less than 5nm, 4nm, 3nm, 2nm, 1nm and below one 1nm such as 1 Angstrom. The Applicant can provide processing equipment sets, and all processing technologies such as the technology to detect the degree of molecular vibration, and specifications and other necessary information to be contained in the disclosure of the application so as to be sufficient to inform those skilled in the relevant art as to how to both make and use the claimed invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 reciting “a plurality of field effect transistors, each having a feature size less than 200 nanometers” is unclear and indefinite because the applicant is claiming a range of values without upper limit and without lower limit. Less than 200 nm does not include 200 nm, without upper limit, and less than 200nm includes 1 Angstrom feature size, without lower limit. The applicant disclosure is not sufficient to inform those skilled in the relevant art how to both make and use the claimed invention for feature sizes down to one Angstrom as it is a value being in the range of values claimed.
Claim 19 reciting “voltages or currents induced by a plurality of vibrating molecular charges” is unclear and indefinite as to what produce the “a plurality of vibrating molecular charges” which induces voltages or currents as claimed.
Claim 19 reciting “a plurality of field effect transistors, each having a feature size less than 200 nanometers and configured to capture voltages or currents induced by a plurality of vibrating molecular charges and to rectify such voltages or currents to produce an output voltage” is unclear and indefinite as to how an inert MOSFET, which is not a power source, is able to capture voltages or currents induced by a plurality of vibrating molecular charges and to rectify such voltages or currents to produce an output voltage.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz 20130134891 in view Yamazaki 20110309409.


    PNG
    media_image1.png
    569
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    222
    508
    media_image3.png
    Greyscale

Regarding claim 19, figs. 4-8 of Woytowitz discloses an electrical power source comprising: 
a plurality of field effect transistors, each having a feature size and configured to capture voltages or currents induced by a plurality of vibrating molecular charges (fig. 5 showing vibrating (oscillating)) and to rectify such voltages or currents to produce an output voltage (fig. 9 and par [0137]), wherein each of the plurality of field effect transistors is a P channel or N channel metal oxide semiconductor field effect transistor (par [0114]).
Note Woytowitz the embodiment can be the transistors Q1 404, Q2 406, Q3 408, Q4 410 are P-channel or N-channel MOSFETs. 	
Therefore, it would have been obvious to form a power source of Woytowitz wherein each of the plurality of field effect transistors is a P channel metal oxide semiconductor field effect transistor as claimed because MOSFET can be either P channel or N channel metal oxide semiconductor field effect transistor as suggested by Woytowitz in order to meet the design and processing requirement of the applicant.
Woytowitz does not disclose that each having a feature size less than 200 nanometers.
However, par [0085] of Yamazaki of gate oxide films having different thicknesses, e.g., 2 nm and 5 nm may be formed to provide separate MOSFETs having different applied voltages and threshold voltages in the substrate plane.

Therefore, it would have been obvious to form a power source of Woytowitz wherein each MOSFET of the plurality of MOSFET have a feature size less than 200 nanometers in order to meet the desired threshold voltage such as taught by Yamazaki.

Regarding claim 20, fig. 4 of Woytowitz discloses  wherein at least one of the plurality of field effect transistors is coupled in series to at least one other of the plurality of field effect transistors.

Regarding claim 21, fig. 4 of Woytowitz discloses wherein at least one of the plurality of field effect transistors is coupled in parallel with at least one other of the plurality of field effect transistors.

Regarding claims 22-26, par [0085] of Yamazaki of gate oxide films having different thicknesses, e.g., 2 nm and 5 nm may be formed to provide separate MOSFETs having different applied voltages and threshold voltages in the substrate plane.
Note gate oxide thickness is a feature size of MOSFET which affects threshold voltage.
Therefore, it would have been obvious to form a power source of Woytowitz and Yamazaki wherein each of the plurality of field effect transistors has a feature size less than 100 nm, wherein each of the plurality of field effect transistors has a feature size less than 50 nm, wherein each of the plurality of field effect transistors has a feature size less than 20 nm, wherein each of the plurality of field effect transistors has a feature size less than 10 nm, wherein each of the plurality of field effect transistors has a feature size less than 5 nm in order to meet the desired threshold voltage such as taught by Yamazaki.



Regarding claim 28, par [0121] and fig. 4 of Woytowitz discloses wherein at least one of the plurality of field effect transistors comprises a full-wave rectifier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829